DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 8-17 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 8 requires, “wherein the clutch is configured to automatically adjust the distance between the lower platen and the upper platen when the upper platen is in the second platen position” which can be done without a response to movement of the upper platen from the first platen position toward the second platen position being impeded by a work piece positioned between the lower platen and the upper platen and with the need for independent adjustment by a user. Therefore, claim 8 is independent or distinct from the invention originally claimed in claim 5.
Claim 13 requires, “contacting a work piece that is positioned on the lower platen before the upper platen reaches the closed position”, whereas the apparatus of claim 5 can be practice by a different method such as contacting a work piece that is positioned on the lower platen without relying on movement of the upper platen to reach the closed position. Therefore, claim 13 is independent or distinct from the invention originally claimed in claim 5.     
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8-17 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Terminal Disclaimer
The terminal disclaimer filed on March 07, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. 10,751,964 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 5, the limitation, “without the need for independent adjustment by a user” is new matter. This function limitation is specific and the original disclosure does not provide support for it. The clutch of the instant invention can be adjusted by a user.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beckwith (US 6058834 A).
Regarding claim 5, Beckwith discloses a heat press (figure 3) comprising:
a base (10);
a lower platen (48) mounted to the base (10);

an upper platen (58);
a linkage (68, 70, and 50) configured to move the upper platen relative to the lower platen along a clamping direction (figures 3-4, i.e. the linkage system facilitates the movement of the upper platen) between a first platen position and a second platen position wherein the upper platen is spaced apart from the lower platen a lesser distance than when in the first platen position (figure 4, i.e. the first platen (58) in full open position, which is the first position, and the second position being a position of the upper platen having moved slightly downwards from the second position of figure 4, which is a slightly-open position); and
a clutch (figure 3, element 54) coupled between the linkage and the upper platen (figure 3),
wherein the clutch is configured to adjust the distance between the lower platen and the upper platen in the second platen position (column 7, lines 37-42, i.e. the clutch is used to finely adjust the distance between the platens, which said adjustment is capable of being made while the platen is in the second, slightly-open position) in response to movement of the upper platen from the first platen position toward the second platen position being impeded by a work piece positioned between the lower platen and the upper platen and without the need for independent adjustment (of the workpiece) by a user (column 7, lines 37-48, i.e. the fine distance adjustment of the clutch is performed as a result of the workpiece thickness affecting the movement of the linkage and the upper platen, and also note that the workpiece is not independent adjusted by a user when the workpiece is between the lower and upper platens).
Regarding claim 6, the heat press of claim 5, wherein the clutch is disengaged (figure 2 and column 7, lines 14-19, i.e. the clutch is considered disengaged, when the lever (88) is gripped and moved laterally out of contact with the teeth of sector plate (82)) when the upper platen is in the first platen position (figures 2 and 4 and column 7, lines 14-19, i.e. the clutch is capable of being disengaged when the upper platen is in the first, open position) and the clutch is engaged (figure 2 and column 7, lines 14- 19, i.e. the clutch is considered engaged, when the lever (88) is released to allow the engagement of the lever (88) with a tooth of the sector plate (82))) when the upper platen is in the second platen position (figures 2 and 4 and column 7, lines 14-19, i.e. the clutch is capable of being engaged when the upper platen is in the second, slightly-open position).

Response to Arguments
In Applicant's arguments filed February 22, 2022, Applicant argued that Beckwith does not teach adjusting the distance between the lower and upper platens in response to movement of the upper platen from the first platen position toward the second platen position” as claimed in claim 5. With respect Applicant’s assertion, this argument is not found persuasive. Because of the initial movement of the upper platen toward the lower platen, the clutch is configured to adjust the distance as a result of the workpiece thickness affecting the movement of the linkage and the upper platen (column 7, lines 37-48, i.e. the fine distance adjustment of the clutch is performed as a result of the workpiece thickness affecting the movement of the linkage and the upper platen). Therefore Beckwith does teach adjusting the distance between the lower and upper platens in response to “the initial” movement of the upper platen from the first platen position toward the second platen position.
Applicant further argued that Beckwith does not teach “without the use for independent adjustment by a user” as amended in claim 5. This argument has been considered. However, the claim does not clearly recite what is being independent adjusted by a user, the Examiner interpreted this limitation as “without the use for independent adjustment (of the workpiece) by a user” because the workpiece is not adjusted by a user when the workpiece is between the lower and upper platens during the claimed distance adjustment by the clutch. Accordingly, Beckwith does teach this claimed subject matter based on the claim interpretation as noted above.

Allowable Subject Matter
Claims 1-4 are allowed.
Claim 1 is allowed for the reason noted in Applicant' s responses, claims 1-4 are deemed allowable over the prior art of record.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725

/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        May 7, 2022